ITEMID: 001-103420
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF DZHAKSYBERGENOV (AKA JAXYBERGENOV) v. UKRAINE
IMPORTANCE: 3
CONCLUSION: Violation de P4-2;No violation of Art. 3 (in case of extradition to Kazakhstan);No violation of Art. 6 (in case of extradition to Kazakhstan);Remainder inadmissible
JUDGES: Angelika Nußberger;Ganna Yudkivska;Isabelle Berro-Lefèvre;Julia Laffranque;Mirjana Lazarova Trajkovska;Peer Lorenzen;Zdravka Kalaydjieva
TEXT: 5. The applicant was born in 1974 and lives in Kyiv.
6. Between 1998 and 2002 the applicant worked with Mr Zhakiyanov, who was working in opposition to the Kazakhstan Government.
7. After 2002 he worked in companies belonging to Mr Y. Baysakov and Mr Z. Baysakov, who had been associates of Mr Zhakiyanov.
8. In 2004 the applicant left Kazakhstan but continued working for Mr Y. Baysakov and Mr Z. Baysakov. His business activities included cooperation with the TuranAlem Bank (“the BTA Bank”) which had been headed by Mr Ablyazov, who had been involved in politics at the beginning of the 2000s and was one of cofounders of the Democratic Choice party. In 2002 Mr Ablyazov was tried for corruption. Many international and domestic observers considered his trial to be politically motivated. Following his release in 2003, Mr Ablyazov announced that he would devote his time to his businesses and refrain from active participation in politics (see paragraph 25 below). In 2005-2009 he chaired the biggest bank in Kasakhstan – the BTA Bank.
9. In February 2009 the BTA Bank was nationalised due to its difficult financial situation. On 2 March 2009 criminal proceedings were instituted against Mr Ablyazov and other persons for misappropriation of funds by an organised group. On 25 December 2009 twelve former staff members of the BTA bank were found guilty and sentenced to between two and eight years' imprisonment for stealing particularly large quantities of financial resources.
10. At the same time the Kazakh authorities started prosecuting those who had worked in cooperation with the BTA.
11. On 25 March 2009 the General Prosecutor's Office (“the GPO”) of Kazakhstan instituted criminal proceedings against the applicant for participating with the management of the BTA in misappropriation of financial resources by organised group in particularly large amounts (under Article 176 part 3 paragraphs “a” and “b” of the Criminal Code of the Republic of Kazakhstan, which provides for a maximum penalty of ten years' imprisonment). On the same day, the Medeuskiy District Court of Almaty ordered the applicant to be arrested. The applicant was placed on a list of nationally and internationally wanted persons.
12. By letter dated 8 July 2009, the GPO of Kazakhstan asked its Ukrainian counterpart to extradite the applicant.
13. On 13 August 2009 the GPO of Ukraine requested the GPO of Kazakhstan for additional guarantees, asking whether, in the event of the extradition of the applicant, the provisions of Article 3 of the Convention would be respected and whether the applicant would be given a fair trial and, if necessary, appropriate medical treatment.
14. By letter dated 19 August 2009, the GPO of Kazakhstan sent assurances that the applicant would not be ill-treated and that his rights guaranteed by the International Covenant on Civil and Political Rights and by Articles 2, 3, 5, 6, 7, 13 and 14 of the Convention would be respected.
15. On 15 February 2010 the GPO of Ukraine passed a resolution on the temporal restriction of the applicant's right to leave the territory of Ukraine following its examination of a request for the applicant to be extradited on the basis of Articles 31 and 98 § 1 of the Code of Criminal Procedure, section 26 of the Legal Status of Foreigners and Stateless Persons Act and sections 19 and 20 of the State Border Guards of Ukraine Act. The decision contained no time-limit.
16. On 18 February 2010 the applicant received a letter from the GPO of Ukraine notifying him about the decision of 15 February 2010.
17. On 5 March 2010 a copy of the resolution of 15 February 2010 was served on the applicant's lawyer.
18. On 11 March 2010 the GPO of Ukraine informed the GPO of Kazakhstan about the interim measure indicated by the Court and asked for additional assurances, namely, the possibility of Ukrainian diplomatic representatives to visit the applicant in detention, to be present during the judicial proceedings and to be informed about the course and the outcome of the criminal proceedings.
19. On 29 March 2010 the GPO of Kazakhstan gave assurances that the officials of the Ukrainian diplomatic mission would be allowed to visit the extradited person, the extradited person would have access to such officials at any time and their meetings would be free from supervision. Furthermore, the officials would be able to follow the progress of the proceedings and to be present at the trial on the merits, and would be informed of the final decision in the respective criminal case.
20. The relevant provision of the Constitution read as follows:
“Human and citizens' rights and freedoms are protected by the courts.
Everyone is guaranteed the right to challenge in court the decisions, actions or omissions of bodies exercising State power, local self-government bodies, officials and officers ...
... After exhausting all domestic legal remedies, everyone has the right of appeal for the protection of his or her rights and freedoms to the relevant international judicial institutions or to the relevant bodies of international organisations of which Ukraine is a member or participant ...”
21. Article 31 of the Code defines that the law-enforcement and judicial authorities shall cooperate with their foreign counterparts under the procedure established by Ukrainian law and by international treaties.
“If a criminal case is instituted against a certain person, the prosecutor (the judge) shall be entitled to decide whether a person shall be prohibited from leaving the territory of Ukraine before the end of the pre-trial investigation or trial. He or she shall render a reasoned decision (ruling) to this effect.”
22. On 17 June 2010 the Amendment Act introduced a new chapter to the Code regulating proceedings for extradition to and from Ukraine. Relevant articles of this new chapter provide, among other things, as follows:
Article 463
Extradition detention
“In the event of release of a person from custody by the court, the prosecutor shall ... issue a ruling on taking other necessary measures to prevent the escape of the person and ensuring his extradition afterwards.
Such measures must be sufficient to guarantee the possibility of implementation of the decision on the person's extradition, and may foresee, in particular ... placing travel restrictions on a person ... the placing of travel restrictions on a person shall be governed by the procedure set out in Articles 98-1, ... of this Code, taking into account the particularities of this Chapter ...”
Article 466. Refusal to extradite a person
“A decision not to extradite a person to a foreign state may be taken if:
...
5 the person's extradition is incompatible with obligations of Ukraine under international treaties to which Ukraine is a party...”
Article 467. Decision on a request for extradition
“...If a decision to extradite a person is taken ..., the person shall be issued with a copy of the decision. If such decision has not been challenged before a court within seven days, the authorities shall organise the actual extradition of the person to the competent authorities of the foreign state.”
Article 468. Procedure for appeal against a decision to extradite a person
“A decision to extradite a person may be appealed against by the person concerned, his or her defence counsel or legal representative before a local court...
An appeal shall be examined in a single-judge formation within ten days from the date of its receipt by the court. The hearing shall be held in the presence of the prosecutor, the person concerned, his or her defence counsel or legal representative if the latter participates in the proceedings.
...
Following the examination, the judge shall take a reasoned decision to:
1 reject the appeal;
2 allow the appeal and quash the decision to extradite.
...
An appeal against the judge's decision may be lodged with a court of appeal by the prosecutor who participated in the hearing before the court of first instance, by the person concerned, his or her defence counsel or legal representative within seven days from the date of delivery of the impugned decision. The lodging of an appeal against the judge's decision with the court shall suspend its entry into force and its execution.”
23. The relevant provisions of the Code read as follows:
Task of the administrative justice system
“1. The task of the administrative justice system is the protection of the rights, freedoms and interests of physical persons, and the rights and interests of legal entities in the field of public law relations from violations by public authorities ...
2. Any decisions, actions or inactivity of public authorities can be appealed against in administrative courts, except for cases in which the Constitution and laws of Ukraine foresee a different procedure of judicial appeal against such decisions, actions or inactivity ...”
Competence of the administrative courts in deciding administrative cases
“1. The competence of the administrative courts shall cover:
...
3) disputes between public authorities ...
4) disputes following an application by a public authority in the situations set forth by the law ...
2. The competence of the administrative courts shall not cover public law cases:
...
2. that shall be decided under the criminal justice procedure ...”
24. The relevant provisions of the Act read as follows:
“... A foreigner or stateless person shall not be permitted to leave Ukraine if:
- there is an inquiry or preliminary investigation being undertaken in respect of them, or a criminal case against them is being examined by a court, until the proceedings have ended;
- he or she has been convicted of a crime, until he or she has served his or her sentence or has been released;
- his or her departure is contrary to the interests of Ukraine's security – until the circumstances that prevent his or her departure cease to exist.
Foreigners and stateless persons may have their departure from Ukraine postponed until they have honoured their property obligations to individuals and legal entities in Ukraine.”
25. The Country Reports on Human Rights Practices of the US Department of State (hereafter “the Reports”) for 2003, released on 25 February 2004, noted with respect to Kazakhstan:
“d. Arbitrary Arrest, Detention, or Exile
...In the summer of 2002, the Government tried and convicted two founding members of the Democratic Choice for Kazakhstan (DVK) movement, Mukhtar Ablyazov, former Minister of Energy, and Galymzhan Zhakiyanov, former Akim (Governor) of Pavlodar Oblast (see Sections 1.e. and 3). Their arrests came years after the alleged crimes (abuse of power and corruption) were committed, but only months after Ablyazov and Zhakiyanov founded an opposition political movement. The Government maintained that their prosecutions were simply an effort to punish corrupt officials. However, on May 17, the Supreme Court found former Minister of Transport and Communications, Ablay Myrzakhmetov, guilty of stealing approximately $8.2 million (1.15 billion Tenge) of state funds. Although the monetary value of the alleged crime was far higher than in either Zhakiyanov's or Ablyazov's case, Myrzakhmetov received a 5-year suspended sentence and 3 years' probation...
e. Denial of Fair Public Trial
...Both domestic and international observers at the 2002 trials of political opponents Galymzhan Zhakiyanov and Mukhtar Ablyazov reported that both the judicial process and the judges themselves, particularly in the case of Zhakiyanov, heavily favored the State's case (see Sections 1.d. and 3). The judges applied the force of subpoena during the trials only to prosecution witnesses, and many of the witnesses, primarily government officials, stated during testimony in court that they had been intimidated during the investigation by the threat of legal action. Many witnesses also contradicted in court their testimony during the investigations. The judges denied most motions filed by the defense.
At year's end, Zhakiyanov remained in a prison facility in Kostanay Oblast. He appealed for a presidential pardon in August; however, the pardon committee announced in October that it had suspended consideration of his pardon pending the investigation of possible new corruption charges that the Government claimed had only just then surfaced. Ablyazov was released from prison on May 13 after applying for a presidential pardon the month before. At a press conference the day after his release, Ablyazov announced that he would devote his time to his businesses and refrain from active participation in politics. President Nazarbayev had stated before the Zhakiyanov and Ablyazov trials that he would consider exercising his constitutional power of pardon should the courts find them guilty and should they ask him for it...
26. The 2004 Reports, released on 28 February 2005, noted with respect to Kazakhstan:
“d. Arbitrary Arrest or Detention
...On August 16, former Governor and opposition party Democratic Choice of Kazakhstan (DCK) leader Galymzhan Zhakiyanov was transferred to a minimum security settlement colony, the first administrative step toward parole. In 2002, Zhakiyanov had been tried and convicted of alleged abuse of power and corruption along with Mukhtar Ablyazov, former Minister of Energy. The arrests occurred years after the crimes were allegedly committed, but only months after Ablyazov and Zhakiyanov founded an opposition political movement. Authorities reportedly tried to convince Zhakiyanov to discontinue his political activities in exchange for release, and threatened to impose new criminal charges...”
27. The 2009 Reports, released on 11 March 2010, noted with respect to Kazakhstan:
“c. Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment
The law prohibits such practices; nevertheless, the police and prison officials at times beat and abused detainees, often to obtain confessions. Human rights activists asserted that the legal definition of torture was too broad and did not meet UN standards, and that the penalties for the crime were too lenient. The Prosecutor General's Office (PGO) and the human rights ombudsman acknowledged that some law enforcement officers used torture and other illegal methods of investigation. Human rights and international legal observers noted investigative and prosecutorial practices that overemphasized a defendant's confession of guilt over collecting other types of evidence in building a criminal case against a defendant. Courts generally ignored allegations by defendants that their confessions were obtained by torture or duress.
During his May visit to the country, Manfred Nowak, the UN special rapporteur on torture and other cruel, inhuman or degrading treatment or punishment, inspected several prisons and detention facilities. According to his initial assessment, torture was not widespread, although a culture of impunity allowed police to use extreme methods, such as heavy beating and asphyxiation, to obtain confessions. Police rarely investigated complaints of torture. Nowak noted that he visited two detention facilities of the Committee for National Security (KNB) that human rights observers routinely cited as places where abuses were common. Nowak's final report to the UN Human Rights Council was pending at year's end...
...The Ombudsman's Office reported 1,090 citizen complaints during the year...
...The government reported 167 crimes related to military hazing and abuse of power during the year, compared to 146 in 2008...
Prison and Detention Center Conditions
Prison conditions remained harsh and facilities did not meet international health standards. Scarcity of medical care continued to be a problem. NGOs reported that about half of the inmate population needed professional treatment, especially for HIV/AIDS, tuberculosis, and other infectious diseases. Abuse occurred in police cells, pretrial detention facilities, and prisons. The government took steps to address systemic patterns that encouraged prisoner abuse, including providing for the continued operation of and increased access for regional penitentiary oversight commissions, training of prison officials, and seminars for MIA police. By year's end authorities had prosecuted seven prison officials for abuses and opened 30 investigations for corruption-related offenses, resulting in 23 convictions.
NGOs and international observers reported that prison and detention center conditions did not improve during the year. Observers cited poor treatment of inmates and detainees and lack of professional training for administrators. In February 2008 the Constitutional Council invalidated legislative changes adopted in 2007 that criminalized prisoner protests and self-mutilation.
During the year the government reported 43 detainee deaths and 59 suicides, of which six occurred in pretrial detention facilities, 49 in prisons, and four in police cells.
According to the latest statistics available from prison monitoring NGOs, there were 50,843 prisoners and 8,298 detainees in pretrial facilities. Of the prisoners, 47,265 were men, 3,129 were women, and 449 were juveniles. Men, women, and juveniles were held separately. Detainees were held apart from prisoners. There were no reports that political prisoners were held separately from the rest of the prison population.
Incidents of inmates' self-mutilation as a protest against harsh prison conditions and abuse continued, with 28 cases involving 86 inmates reported during the year; a significant number were group mutilation...
...Civil society activists worked with the councils for public oversight of the ministries of justice and of internal Affairs, as well as the human rights ombudsman's countertorture working group, to monitor the situation in prisons and detention facilities. Many observers criticized the councils for lacking independence or any clearly defined authority or power...
e. Denial of Fair Public Trial
The law does not provide for an independent judiciary. The executive branch limited judicial independence. Prosecutors enjoyed a quasijudicial role and had authority to suspend court decisions...
Trial Procedures
All defendants enjoy a presumption of innocence and are protected from self-incrimination. Trials were public except in instances that could compromise state secrets or when necessary to protect the private life or personal family concerns of a citizen. Nevertheless, there were several reports of journalists and observers denied access to open court hearings.
Courts conducted jury trials for aggravated murder cases, pursuant to legislation enacted in 2006. Observers noted that the juror selection process was inconsistent and that judges, who deliberate with the jurors, tended to dominate the process. However, observers also noted an increase in acquittal rates. During the year courts conducted 47 jury trials involving 69 defendants; jurors convicted 32 defendants and acquitted 14. Two cases involving 16 defendants were under appeal at year's end.
Defendants in criminal cases have the right to counsel and to a government-provided attorney if they cannot afford counsel. Under the criminal procedure code, a defendant must be represented by an attorney when the defendant is a minor, has mental or physical disabilities, does not speak the language of the court, or faces 10 or more years of imprisonment. In practice defense attorneys reportedly participated in only half of all criminal cases, in part because the government did not have sufficient funds to pay them. The law also provides defendants the right to be present at their trials, to be heard in court, and to call witnesses for the defense. They have the right to appeal a decision to a higher court.
Human rights activists reported numerous problems in the judicial system, including lack of access to court proceedings, lack of access to government-held evidence, frequent procedural violations, lack of a presumption of innocence, poor explanation of rights to defendants, denial of defense counsel motions, and failure of judges to investigate allegations that confessions had been extracted through torture or duress. Lack of due process was a problem, particularly in politically motivated trials and in cases when improper political or financial influence was alleged...
Political Prisoners and Detainees
...Local and international human rights NGOs asserted that the prison sentence imposed on Yevgeniy Zhovtis amounted to political persecution to silence the government's most vocal critic in advance of the country's assumption of the chairmanship of the Organization for Security and Cooperation in Europe (OSCE) in 2010...
Section 3 Respect for Political Rights: The Right of Citizens to Change Their Government
...On May 22, the Almalinskiy district court in Almaty found Azat chairman Bulat Abilov, Shanyrak movement's Asylbek Kazhakhmetov, and oppositionist Tolen Tokhtasynov guilty of concealing the whereabouts of a suspect in a murder investigation. The court did not impose a sentence on the three oppositionists, because the statute of limitations on the case had run out. The three appealed the charges, claiming the allegations were politically motivated. On July 29, the Almaty City Appellate Court denied the appeal...
Section 5 Governmental Attitude Regarding International and Nongovernmental Investigation of Alleged Violations of Human Rights
A number of domestic and international human rights groups generally operated effectively, with relative freedom to investigate and publish their findings on human rights cases; however, the government restricted certain activities of domestic and international human rights NGOs. International human rights groups reported that the government continued to monitor the activities of NGOs that worked on sensitive issues and noted government harassment, including police visits and surveillance of NGO offices and personnel.
The Kazakhstan International Bureau of Human Rights (KIBHR), the Almaty Helsinki Commission, the Republican Network of Independent Monitors, the Charter for Human Rights, Penal Reform International, and Adil Soz were among the most active local human rights NGOs and occasionally faced difficulties in registration and acquiring office space and technical facilities. They also reported the government audited their records and imposed various legal constraints.
On September 22, unidentified persons assaulted Aynur Kurmanov, the head of the Talmas public association, near his home. Kurmanov and Azat party representatives claimed that the attack directly related to his work with trade unions and alleged that the authorities were involved with the attack. A police investigation was pending at year's end.
In general the government did not prevent international NGOs and multilateral institutions dealing with human rights from visiting the country and meeting with local human rights groups and government officials. The government cooperated with the OSCE and its field mission. The UN, the International Organization for Migration, and the International Red Crescent Society also operated freely in the country.
National security laws prohibit foreigners, international organizations, NGOs, and other nonprofit organizations from engaging in political activities. The law stipulates that a noncommercial organization must provide information to tax authorities on its founders, activities, and foreign sources of funding, as well as income, property, expenses, and employee records. International organizations are prohibited from funding unregistered entities.
The Presidential Commission on Human Rights is a consultative and advisory body that includes members from the public appointed by the president. The commission reviews and investigates complaints, issues recommendations, monitors fulfillment of international human rights conventions, and publishes annual human rights reports. The commission does not have legal authority to remedy human rights violations or implement its recommendations. On September 10, the commission presented the National Action Plan on Human Rights for 2009-12. Leading human rights NGOs made a significant contribution to the draft plan. Civil society activists considered it an ambitious, well-prepared document, but expressed concern regarding its implementation.
The presidentially appointed human rights ombudsman investigated complaints by citizens of violations of their rights by state agencies, although the ombudsman was not authorized to investigate complaints concerning the president, heads of government agencies, the parliament, the cabinet, the Constitutional Council, the prosecutor general, the CEC, or the courts. The Ombudsman's Office has authority to appeal to the president, cabinet, or parliament to resolve citizens' complaints, to cooperate with international human rights organizations and NGOs, to meet with government officials concerning human rights violations, to visit certain facilities such as military units and prisons, and to publicize results of investigations in the media. The ombudsman also published an annual human rights report. During the year the ombudsman occasionally briefed the media and issued reports discussing complaints it had investigated. The ombudsman received 1,090 complaints during the year and provided relief to 119 citizens. Many of the complaints concerned court rulings in which the ombudsman had no jurisdiction.
Domestic human rights observers noted that, although government human rights investigators did some laudable work, particularly with less controversial social problems and issues involving lower-level elements of the bureaucracy, the Ombudsman's Office and the human rights commission were limited in their ability to stop human rights abuses or punish perpetrators. Observers noted that the commission and the ombudsman avoided addressing underlying structural problems that led to human rights violations.”
28. The summary of the report reads as follows:
“The Special Rapporteur on torture and other cruel, inhuman or degrading treatment or punishment, Manfred Nowak, undertook a visit to Kazakhstan from 5 to 13 May 2009.
The Special Rapporteur expresses his appreciation to the Government for the invitation which he interprets as a sign that the country is sincerely interested in an objective assessment of the situation. He notes that, since independence in 1991, Kazakhstan has acceded to numerous international human rights instruments, which illustrates its commitment to reforming the legal framework and policies. At the same time, he noticed that considerable efforts had been made to prepare the various detention facilities and the detainees for his inspections, which contradicts the very idea of independent fact-finding and unannounced visits. It also makes the task of assessing conditions of detention and torture objectively more difficult.
Whereas the physical conditions and food supply in the prison colonies seem to have been brought into line with international minimum standards in recent years, one of the key requirements of international human rights law — that penitentiary systems put rehabilitation and reintegration rather than the punishment of the individual offender at their core — has not been achieved; the restrictions on contact with the outside world provided by law contradict that very principle. Another major issue of concern is the fact that the hierarchy among prisoners appears to lead to discriminatory practices and, in some cases, to violence.
The same is true for pretrial detention and custody facilities. The pretrial facilities of the Ministry of the Interior, the Committee of National Security and the Ministry of Justice seem to have undergone improvements in terms of physical conditions and food supply; however the almost total denial of contacts with the outside world, often for prolonged periods, clearly contradicts the principle of the presumption of innocence and puts disproportional psychological pressure on suspects.
On the basis of discussions with public officials, judges, lawyers and representatives of civil society, interviews with victims of violence and with persons deprived of their liberty, the Special Rapporteur concludes that the use of torture and ill-treatment certainly goes beyond isolated instances. He received many credible allegations of beatings with hands and fists, plastic bottles filled with sand, police truncheons, and of kicking, asphyxiation with plastic bags and gas masks used to obtain confessions from suspects. In several cases, these allegations were supported by forensic medical evidence.
With regard to the legal framework and safeguards, the Special Rapporteur welcomes the fact that torture has been criminalized, even if the current definition needs to be brought fully into line with the Convention against Torture, and that safeguards are, by and large, provided for by the legislation and formally respected. In order for the safeguards to be effective, however, the various players in the criminal justice cycle must live up to their responsibilities, close the implementation gap and denounce cases of torture, which is currently not the case.
In the light of the above, the Special Rapporteur recommends that the Government of Kazakhstan implement fully its obligations under international human rights law. In particular, he urges the Government to create an independent and effective national preventive mechanism with the necessary human and other resources and to view it as an ally in the collective effort to discover what really happens in places where people are deprived of their liberty. He also recommends that the penitentiary system be conceived in a way that truly aims at the rehabilitation and reintegration of offenders. Complaints mechanisms need to be made accessible and credible; a mechanism to investigate promptly and impartially allegations of torture and ill-treatment should be put in place and be independent of the alleged perpetrators; the de facto time of apprehension should be recorded and terms of police custody reduced to international standards; temporary detention isolators should be transferred from the Ministry of the Interior to the Ministry of Justice; and the burden of proof to show that a confession has not been extracted by torture should be transferred to the prosecutor.”
29. On the eve of Kazakhstan's chairmanship of the OSCE, Human Rights Watch released the above document, which reads, insofar as relevant as follows:
“1. Is Kazakhstan the right choice for the OSCE chair in 2010?
Kazakhstan was a highly controversial choice because of its poor record of adherence to OSCE human rights principles. For that reason, Kazakhstan was unsuccessful in its chairmanship bids in 2005 and 2006. In 2007, in response to concerns by participating states about this record, Kazakhstan's then-Foreign Minister Marat Tazhin pledged that the government would take several reform steps prior to assuming the chairmanship. These included amending Kazakhstan's media law, reforming its elections law, and liberalizing registration requirements for political parties by the end of 2008. Kazakhstan also agreed to incorporate recommendations by the OSCE's Office for Democratic Institutions and Human Rights (ODIHR) in election legislation. Finally, Tazhin promised that Kazakhstan's chairmanship would preserve the ODIHR and its existing mandate and refrain from supporting any future efforts to weaken this institution.
The human rights situation in the country is still troubling one month before Kazakhstan takes over the chairmanship from Greece. The government adopted several modest reforms in early February 2009 in line with Tazhin's pledges, but it did not implement more meaningful reforms and subsequently dealt a series of blows to human rights.
When Kazakhstan assumes the chairmanship on January 1, the OSCE and the public will look to it to embody and project OSCE values. So far, the government has created a difficult environment for human rights that is out of line with OSCE standards and inconsistent with leadership of an organization grounded in human rights principles.
2. Is the human rights situation getting worse or better in Kazakhstan?
In the past several years the Kazakh government has taken a number of important and positive steps, but these have not amounted to meaningful reform to address the country's human rights problems. It ratified the International Covenant on Civil and Political Rights (ICCPR) in 2006 and the Optional Protocol to the Convention against Torture in 2008, issued a declaration recognizing the competence of the United Nations Committee Against Torture to consider individual complaints, and invited the Special Rapporteur on torture to visit in May 2009. It ratified the Optional Protocol to the ICCPR, which allows individuals to file complaints to the UN Human Rights Committee. It also introduced some limited reforms to the criminal justice system, such as transferring the power to issue arrest warrants from the procuracy to judges. In July 2009, Kazakhstan issued standing invitations to UN special procedures.
But in practice, the government has shown no signs of fundamental change. Human rights groups, including Human Rights Watch, have documented a continued deterioration of human rights conditions in the country. The Kazakh government has rejected efforts by human rights groups and the political opposition to press for expanded human rights and freedoms guaranteed by international agreements and Kazakhstan's own constitution. For example, the government did not react to a draft law on freedom of assembly submitted to the president's Commission on Human Rights by several Kazakh human rights groups in September 2007. It has also ignored criticism or ideas submitted by civil society groups in various working groups discussing legal reforms. It has further tightened control over independent media and the internet, interfered with the political opposition (among other things, by refusing to register a major opposition party), and brought politically motivated lawsuits against its critics. The government has not carried out meaningful reforms guaranteeing rights in key areas such as freedom of expression, freedom of assembly, freedom of religion, and access to legal counsel...
4. Does the human rights situation in Kazakhstan compare favorably with conditions in other Central Asian countries?
In discussions with Human Rights Watch, policy makers and Kazakhstan's government officials often draw comparisons among Central Asian governments' human rights practices. The atmosphere of quiet and subtle repression in Kazakhstan doesn't trigger as many headlines as more dramatic government crackdowns on human rights in some of the other countries in the region. But one could just as fairly ask why the government would want to use countries that have poor human rights records as a metric of comparison rather than countries that have good human rights records to which it might aspire.
Kazakhstan's human rights record is not in competition with the records of other states in the region as it assumes the office of OSCE chair, but with its own, voluntarily-assumed international obligations. Enforcing universal human rights principles is a core pillar of the OSCE, and the chair-in-office of the organization has a particular obligation to respect them...”
NON_VIOLATED_ARTICLES: 3
6
